   4:20-cr-03096-JMG-CRZ Doc # 36 Filed: 12/28/20 Page 1 of 2 - Page ID # 66




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                             4:20CR3096

      vs.
                                                                ORDER
JUWAN A. POWELL, SHANAE M.
DOUGLAS, and ANTOINETTE D.
BRANDY,

                     Defendants.



      Defendant Powell has moved to continue the pretrial motion deadline,
(Filing No. 35), because Defendant needs additional time to consider whether
to file pretrial motions. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 35), is granted.

      2)       Pretrial motions and briefs shall be filed on or before March 12,
               2021.

      3)       As to all defendants, trial of this case is set to commence before the
               Honorable John M. Gerrard, Chief United States District Judge, in
               Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
               a.m. on April 12, 2021, or as soon thereafter as the case may be
               called, for a duration of four (4) trial days. Jury selection will be held
               at commencement of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendants in a speedy
               trial, and as to all defendants, the additional time arising as a result
               of the granting of the motion, the time between today’s date and
4:20-cr-03096-JMG-CRZ Doc # 36 Filed: 12/28/20 Page 2 of 2 - Page ID # 67




         March 12, 2021 shall be deemed excludable time in any
         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   December 28, 2020.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
